DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 05/04/2021, the amendment/reconsideration has been considered. Claims 21, 28, 29, 31-36 and 39 have been amended, claim 25 is canceled and claim 41 are newly added. Claims 21-24 and 26-41 are pending for examination as cited below.	

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claim amendments.

Non-Statutory double patenting is hereby maintained as noted in remarks filed on 05/04/2021, applicant acknowledges to file the terminal disclaimer at the time of notice of allowability.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 22, 24 and 26-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trifa et al. (Pub. No.: US 2014/0181256 A1), hereinafter “Trifa” in view of Guru et al. (Pub. No.: US 2012/0110156 A1), hereinafter “Guru” and further in view of Wugofski et al. (Pub. No.: US 2004/0243688 A1), hereinafter “Wug”.

As to claim 21, Trifa discloses a system (Trifa, [0007]) comprising:
a processor; and
a memory, a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations (Trifa, [0054], smart proxy server.) comprising:
receiving a message from a first communication software application executing on a computing device disposed outside of a plurality of managed networks associated with a plurality of respective computational instances (Trifa, fig. 3-7, [0047], the user application 12 is configured….to send an application request…. To the context aware redirector 40 via a data network. [0054], context aware redirector server 40 is a kind of a proxy server configured to be remotely connected through the data network 30 to the user bootstrap application 12….for receiving the application request.); 
determining a protocol type associated with the message in response to receiving the message, wherein the protocol type is indicative of the first communication software application (Trifa, fig.5, [0050], HTTP. Every time the user will access the redirector server 40 (e.g. http://tn.gg/abc123) the redirector application will be able to know your facebook user identity (whether you *really* are that facebook user is another 
parsing the message to determine the identifier based on a template associated with the protocol type (Trifa, [0055], Specific information about that particular camera (such as date of manufacture, identify of the party who has exercised quality control test and the location, etc.);
comparing the identifier to mapping data to identify a second communication software application associated with the particular computational instance associated with the message (Trifa, fig.5-7, [0053]-[0054], the context aware redirector 40 is a kind of proxy server configured….for inquiring the Rules DB as a function of the object identifier and contextual information”, which implies that the received application request message is parsed to determine the object identifier and the contextual information and [0032], as a function of the computing, mapping the object identifier and contextual information to an entry point associated with a specific computer application among the plurality of applications),
wherein the mapping data defines a plurality of associations between respective identifiers and respective communication software applications of respective computational instances (Trifa, fig.5, elements-60 protocols and 70 Applications, [0047], …for directing the request to a specific time application environment with a specific HTTP address triggering activation of a specific application); and 
transmitting the message to the particular computational instance (Trifa, [0047], directing the request to a specific time application environment with a specific HTTP address.).

Guru however discloses a similar concept as, a plurality of computational instances, each of which is communicatively coupled and dedicated to a respective computational instances of the plurality of computational instances (Guru, fig.3, at each MaaS tenant premise a managed network is configured, which is controlled by a dedicated MaaS appliance at MaaS provider premise and figure 14a, [0103-0104], refers to establishing a logical portion for each tenant.);
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Guru” into those of “Trifa” in order to provide, MaaS tenant services via remote management platform. In such a system MaaS services are provided from the MaaS provider to the MaaS tenant. These MaaS services interact with the configured MaaS connect process installed at the MaaS tenant.

    PNG
    media_image1.png
    678
    483
    media_image1.png
    Greyscale
Tarifa and Guru however are silent on disclosing explicitly, wherein the template defines a location of the identifier in the message, and wherein the identifier is indicative of a particular computational instance of the plurality of respective computational instances.
Wug discloses a similar concept in the same field of endeavor, wherein the template defines a location of the identifier in the message, and wherein the identifier is 
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Wug” into those of “Trifa and Guru” in order to provide, a method for enabling composition of a multimedia (MM) message on a mobile terminal (MT) is provided. The method comprises creating a message template for the MM message; provisioning the MT with the template; and provisioning a messaging user agent (UA) for the MT with logic to allow a user to compose the MM message based on the template.

As to claim 22, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein parsing the message comprises parsing the message to find a JavaScript Object Notation (JSON) object, and wherein the JSON object comprises the identifier (Trifa, [0073], JSON documents.).

As to claim 24, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the plurality of computational instances are hosted by a single remote network management platform (Guru, fig.3, at 

As to claim 26, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the operations comprise receiving an additional message from a particular computational instance, wherein the additional message comprise a verification token (Guru, [0096], Processing returns back to the MaaS Provider at 1180 with the MaaS Provider verifying the digital signatures and embedding digital signature approvals using the steps shown.).

As to claim 27, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, verifying authenticity of the additional message based on the verification token (Guru, [0096], the MaaS Provider verifies the digital signatures and embeds digital signature approvals in the IT management service contract section.); 
replacing the verification token in the additional message with an access token associated with an additional computing device executing the software application (Trifa, [0083], if the short URL is accessed from a mobile application that can map the current GPS coordinates of the mobile device into the actual String used to describe locations); and 
transmitting the additional message to the additional computing device (Trifa, [0091], identifier 18 (e.g. QR-code) is associated to a physical object (item) and can be scanned by various people at different locations and/or times, and even if the URL 

As to claim 28, is rejected for similar rationale as applied to independent claim 21 above.

As to claim 29, is rejected for same rationale as applied to parent claim 28. Additionally it is noted that the method running on server is intended for the client devices. Since the method is intended for client server environment, therefore there is a portion of the application which needs to run on the client device to produce tangible and successful results.

As to claim 30, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein each software application of the plurality of software applications is configured with a single uniform resource locator (URL) that identifies the server device (identifier 18 (e.g. QR-code) is associated to a physical object (item) and can be scanned by various people at different locations and/or times, and even if the URL encoded in the QR code is fixed, those various users might land on different applications.).

As to claim 31, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the mapping data is stored in a database accessible by the server device in response to the first communication software application being registered with one or more computational instances of the plurality of computational instances (Trifa, [0015], to compute the object identifier and 

As to claim 32, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the mapping data is updated with an additional association between an additional identifier and an additional computational instance in response to the first communication software application being registered with the additional computational instance (Trifa, [0062], a dynamic mapping between a unique source URL and multiple target URLs, where the selection logic is entirely integrated into the Web (thus can be deployed today with no infrastructure changes required), and the redirections rules can be updated dynamically and flexibly at run-time without redeploying any Web application, nor require any client-side changes.).

As to claim 33, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the message comprises a URL associated with the first communication software application (Trifa, [0008], context-aware applications on the Web are accessed using a single entry-point (usually their URL, e.g. http://foursquare.com), which will launch always, the same unique Web application.).

As to claim 34, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the operations comprise 

As to claim 35, is rejected for same rationale as applied to independent claims 1 and 28 above.

As to claim 36, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the mapping data is created and stored in a database in response to the first communication software application being registered with one or more computational instances of the plurality of computational instances (Trifa, [0075], Rules Database 42 for serving a large-quantity of short URLs and maintaining a mapping for each of them to multiple target URLs linking to the various entry points for the application rune time environments.).

As to claim 37, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the protocol type is associated with a destination Transmission Control Protocol (TCP) port number or a User Datagram Protocol (UDP) port number (Trifa, [0076], (using HTTP redirects via the 3XX status codes of the HTTP protocol) to a unique target URL (Y).).

As to claim 38, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the message comprises a verification token unique to the first communication software application (Trifa, [0081], a generic URL http://tn.gg/coca can be encoded in a Tag, and then several rules based on a location can be issued that redirect the same source short URL to different URLs based on the location where the Tag has been scanned.).

As to claim 39, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the operations comprise replacing the verification token with an access token associated with the particular computational instance before transmitting the message to the particular computational instance (Trifa, [0081], a generic URL http://tn.gg/coca can be encoded in a Tag, and then several rules based on a location can be issued that redirect the same source short URL to different URLs based on the location where the Tag has been scanned.).

As to claim 40, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above including, wherein the message is based on Hypertext Transfer Protocol (HTTP) (Trifa, [0076], for each incoming HTTP request (X) that points an existing short URL in the redirector will always be redirected (using HTTP redirects via the 3XX status codes of the HTTP protocol) to a unique target URL (Y).).

As to claim 41, the combine system of Trifa, Guru and Wug discloses the invention as in parent claims above, including, wherein the operations comprise storing reference data that defines a second plurality of respective associations between a plurality of templates and a plurality of protocol types, and wherein the plurality of . 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Trifa” and Guru in view of Layman et al. (Pub. No.: US 2004/0268241 A1), hereinafter “Lay”.

As to claim 23, The combines system of Trifa, Guru and Wug discloses the invention as in parent claims above. Trifa, Guru and Wug however are silent on disclosing, wherein parsing the message comprises parsing the message to final and Extensible Markup Language (XML) tag, and wherein the identifier is content associated with the XML tag.
Lay however discloses a similar concept e.g. wherein parsing the message comprises parsing the message to final and Extensible Markup Language (XML) tag, and wherein the identifier is content associated with the XML tag (Lay, [0030] and claim 13).
Therefore, before the filing of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Lay” into those of “Trifa and Guru” in order to provide an implementation of an object persister, which serializes an object to preserve the object's data structure and its current data. This avoids redundant inclusion of the same object and potentially infinite inclusion of the object itself that is being serialized.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hu et al. (Pub. No.: US 2017/0063763 A1), is one of the most pertinent art in the field of invention and discloses, a system and method for generating a proxy email address for routing messages are presented. An email directed to a user with a proxy email address assigned by the system and with no registered email address is received at a proxy email address. Whether or not the email contains an action message identifier is ascertained. Based on the email containing an action message identifier, a forward email is identified. Text content from the forward email is extracted.
	Subbarayan et al. (Pub. No.: US 2016/0352588 A1) is yet another one of the closest art in the same environment. Subbarayan discloses, high-availability, high-scale, high security and disaster recovery for API computing, including in terms of capture of data traffic passing through proxies, routing communications between clients and servers, and load balancing and/or forwarding functions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/Primary Examiner, Art Unit 2446